Citation Nr: 0941832	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  93-18 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service in the United States Marine 
Corps from January 1969 to August 1970, as well as subsequent 
active service in the United States Army from July 1971 to 
August 1979. 

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating actions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama that denied the appellant's claim for 
service connection for posttraumatic stress disorder (PTSD).

After remanding the case for additional development in June 
1995, the Board denied the appellant's service connection 
claim in a decision dated April 29, 1999.  The appellant then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (hereinafter Court).  In November 
1999, based on the September 1999 Appellee's Motion for 
Remand and To Stay Further Proceedings that was not opposed 
by the appellant, the Court vacated the April 1999 Board 
decision and remanded the case to the Board.  The basis for 
the Motion for Remand was that the Board had provided 
inadequate reasons and bases for its decision, in particular 
because the appellant may have engaged in combat with the 
enemy.

Thereafter, in August 2000, the Board remanded the case to 
the RO for the completion of additional development.  After 
the RO completed the remand directives, the PTSD service 
connection issue on appeal was not allowed.

In a decision dated May 22, 2002, the Board upheld the RO's 
action and denied the appellant's PTSD service connection 
claim.  The appellant once again appealed the May 2002 Board 
decision to the Court.  In March 2003, the parties filed a 
Joint Motion for Remand and requested a stay of proceedings 
pending a ruling on the Joint Motion.  The basis for the 
Motion for Remand was that the Board had not adequately 
addressed VA's compliance with the duty to notify, under 38 
U.S.C.A. § 5103(a), pursuant to the Court's holding in 
Charles v. Principi, 16 Vet. App. 370, 373-374 (2002).  A 
March 2003 Order of the Court granted the Joint Motion and 
vacated the Board's decision.  The issue on appeal was 
remanded for readjudication pursuant to the provisions of 38 
U.S.C.A. § 7252(a).

The appeal was then again remanded to the RO via the Appeals 
Management Center (AMC) for the purpose of providing to the 
appellant proper VCAA notice.  The claim has since been 
returned to the Board for review.  


FINDINGS OF FACT

1.  The appellant timely appealed for entitlement to service 
connection for PTSD.

2.  On April 1, 2005, the Board was notified that the 
appellant died on June [redacted], 2004.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the appellant.  38 C.F.R. § 
20.1106 (2009).


ORDER

The appeal is dismissed.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


